Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-17 directed to the invention non-elected without traverse.  Accordingly, claims 14-17 been cancelled.

Drawings
The replacement drawings were received on 12/29/2021.  These drawings are acceptable.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 12/29/2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection of 10/14/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon on 1/25/2022.

The application has been amended as follows: 
Claim 8 is amended to read…
array, the method
comprising:
                a soft magnetic material layer deposition process depositing a soft magnetic material 
layer on a substrate by magnetron sputtering, the soft magnetic material layer constituting a 
sensitive part sensing a magnetic field; and
                a sensitive part formation process forming the sensitive part sensing the magnetic field in
a portion of the soft magnetic material layer where uniaxial magnetic anisotropy is provided by a
magnetic field used for the magnetron sputtering,
                wherein the magnetron sputtering is performed in a plane facing a surface of the substrate 
by use of a cathode in which a magnetic circuit forming a magnetic field rotates, and
                wherein the magnetic circuit is arranged concentrically with respect to the substrate and a
shorter side of the sensitive part is formed to be parallel to a diameter direction of the substrate, and
                wherein the magnetic sensor array comprises a plurality of magnetic sensors, each including a sensitive part sensing a magnetic field, arranged concentrically with respect to the substrate”

Claims 9 and 11-12 are also amended to include “The method of manufacturing a magnetic sensor array” to match the amended claim 8
Claim 13 is cancelled because it depends on claim 10 and contains the same limitations as claims 11 and 12

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the closest prior art to the claimed invention is Hirose (JP 2004333247 A) and Nakabayashi (JP 2001059859 A). Hirose teaches a method of making a magnetic sensor wherein a soft amorphous magnetic film is deposited by magnetron sputtering onto a substrate, and uniaxial magnetic anisotropy is imparted by a magnetic field during sputtering. Nakabayashi teaches a magnetron (magnetic circuit) in a plane facing a surface of the substrate and wherein the magnetic circuit is arranged concentrically with respect to the substrate. Nakabayashi also teaches forming a plurality of magnetic sensors and inducing uniaxial anisotropy in the width direction (shorter side) of a rectangular shaped thin film magnets, wherein the shorter side may 
Claims 9 and 11-12 depend on claim 8 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797